Citation Nr: 1022555	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected arthritis of the left shoulder with 
rotator cuff tear and subluxation of the humeral head.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to May 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO).  

In the above-mentioned February 2004 rating decision, the RO 
increased the rating assigned for the Veteran's service-
connected left shoulder disability from 10 percent to 20 
percent, effective from October 7, 2003.  The Veteran and his 
representative have indicated continued dissatisfaction with 
this rating in subsequent correspondence.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a Veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  As such, this issue remains in appellate status.

According to the report of a January 2006 VA examination, the 
examiner stated that the "[V]eteran is currently not able to 
do his normal job because of a combination of a shoulder and 
a back problem.  Consequently, he is only working part-time 
at this time."  In relevant part of the present appeal, 
service connection is in effect for arthritis of the left 
shoulder with rotator cuff tear and with subluxation of the 
humeral head and for degenerative changes of the cervical and 
thoracic spine, cervical radiculopathy, and mild atrophy of 
the left triceps.  The issue of entitlement to a total 
disability rating based on unemployability due to 
service-connected disability is, therefore, referred to the 
RO for appropriate action.  

For the reasons set forth below, the current appeal of the 
Veteran's increased rating claim is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, a remand of this claim is necessary.  The 
Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board 
finds that further evidentiary development of this issue is 
necessary prior to a final adjudication of the claim.

The Veteran last underwent a VA examination of his left 
shoulder in January 2006.  According to the report of that 
evaluation, a physical examination of the Veteran's left 
shoulder was positive for some atrophy, "a little bit" of 
aching and tenderness, a definite long head biceps tendon 
rupture, pain on the extreme ranges of motion, pain with 
resisted motion, and "a little bit" of weakness to internal 
and external rotation.  

Thereafter, in the February 2006 substantive appeal, the 
Veteran asserted that he has experienced a worsening of his 
left shoulder symptomatology.  In particular, he described 
functional loss in his left shoulder due to the arthritis and 
multiple tears and ruptures in this joint.  See the Veteran's 
February 2006 substantive appeal.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see 
also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the Veteran's statements concerning functional loss in his 
left shoulder subsequent to his most recent VA examination 
(which took place more than four years ago), the Board 
concludes that the Veteran should be afforded a 
contemporaneous VA examination to determine the current 
severity of his service-connected left shoulder disability.  

Moreover, in reviewing the Veteran's claims file, the Board 
notes that the Veteran has received treatment (both private 
and VA) for his left shoulder consistently since at least 
2001.  The record contains three statement from private 
physicians and VA outpatient treatment records dating to 
November 2005.  The duty to assist obligates VA to obtain any 
outstanding treatment records which may be pertinent to the 
Veteran's claim.  38 U.S.C.A. § 5103A(c) & 38 C.F.R. § 
3.159(c)(1).  See also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately identified records) & Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:  

1.  After securing the appropriate 
release of information forms from the 
Veteran, obtain records of any private 
left shoulder treatment that the Veteran 
may have received since December 2002.  
If any such records identified by the 
Veteran are not available, he should be 
so informed, and notations as to the 
unavailability of such records and as to 
the attempts made to obtain the 
documents, should be made in the claims 
file.  All such available reports should 
be associated with the claims folder.  

2.  Also, obtain records of any left 
shoulder treatment that the Veteran may 
have received at the VA Medical Center in 
Columbus, Ohio dated since November 2005.  
All available records should be 
associated with the claims folder.  If 
any such records are not available, the 
Veteran should be so informed, and 
notations as to the unavailability of 
such records and as to the attempts made 
to obtain the documents should be made in 
the claims file.  

3.  Then, accord the Veteran an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected arthritis of the left 
shoulder with rotator cuff tear and 
subluxation of the humeral head.  The 
claims folder must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  

All pertinent pathology should be noted 
in the examination report.  In 
particular, the examiner should discuss 
any limitation of motion, ankylosis, 
humerus impairment, and clavicle or 
scapula impairment associated with this 
service-connected disability.  

Also, the examiner should discuss whether 
the Veteran's left shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination that is attributable to 
the applicable service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses his left shoulder 
repeatedly over a period of time.

The examiner should also express an 
opinion as to the effect of the Veteran's 
service-connected left shoulder 
disability on his employability.  

A complete rationale should be included 
for all opinions provided.  

4.  Thereafter, readjudicate the issue of 
entitlement to a disability rating 
greater than 20 percent for the 
service-connected arthritis of the left 
shoulder with rotator cuff tear and 
subluxation of the humeral head.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


